Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.
	Applicant argues that neither Cotanis nor Liu teaches “the combination of component modules including at least one baseband module and at least one of a plurality of functionally separate interface/router components, each of which are configured to perform communications with a corresponding one of a plurality of external, core network components”, “connecting the at least one baseband module to at least one external, core network component via the at least one interface/router component”, and “connecting the at least one baseband module to at least one user equipment (UE)” as recited in independent claim 1.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Cotanis teaches instantiating baseband units (BBUs) based on network traffic load (Cotanis - Col. 5 lines 57-67 and Col. 6 lines 1-19, note the cloud network optimization module 101 can reconfigure the topology of the wireless network provider system 100 in response to the changes of the wireless network traffic load, including instantiating/terminating virtual BBUs and/or establishing/adjusting the mapping of the virtual BBUs and the RRHs (remote radio heads), depending on BBU processing power and/or capabilities needed; Col. 7 lines 60-67, note X2 interfaces configured to run within the device that hosts the multiple virtualized BBUs), as well as having said virtual BBUs interface with eNodeBs (Cotanis - Col. 3 lines 41-48, note set of virtual BBUs are instantiated by a BBU pool server (see Col. 4 lines 14-20), which can be connected, wired or wirelessly, to a core or public network 103; Col. 7 lines 60-67, note X2 interfaces connecting to geographically distributed virtual eNodeBs (associated with the core network)).  Cotanis further teaches that the BBUs can connect to wireless devices, which can be broadly interpreted as user equipments (Cotanis - Fig. 1A; Col. 3 lines 41-48, note set of virtual BBUs and RRHs connected to an array of antennas to transmit and receive signals with the wireless network 102 (comprising cellular phones, Wi-Fi enabled laptops, Bluetooth devices, and/or mobile devices (all of which may be UEs), see Col. 3 lines 17-21)).  In other words, the BBUs interface/communicate with eNodeBs, which are critical to the operation of an LTE radio access network (i.e., core network).  Additionally, Liu teaches interconnect channels between a baseband module and various network components (Liu - Fig. 3a; Paragraph [0019], note baseband switch network 27 is used for the exchange of baseband data flows between baseband processing module 24 and remote radio frequency interface modules 25; Paragraph [0115], note units (modules) may be connected through a switch network, the interconnection structure based on switch network facilities to add and remove system components, to modify configuration, and interconnection).  Furthermore, it is unclear as to the scope of “instantiating each component module within the combination of component modules,” as the claim language does not clearly distinguish whether the component modules are virtual or hardware.
	Therefore, the combination of Cotanis and Liu still teaches “the combination of component modules including at least one baseband module and at least one of a plurality of functionally separate interface/router components, each of which are configured to perform communications with a corresponding one of a plurality of external, core network components”, “connecting the at least one baseband module to at least one external, core network component via the at least one interface/router component”, and “connecting the at least one baseband module to at least one user equipment (UE)” as recited in independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461